

116 S1619 IS: Vaccine Awareness Campaign to Champion Immunization Nationally and Enhance Safety Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1619IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Peters (for himself, Mr. Roberts, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for a national campaign to raise awareness of the
			 importance of, and combat misinformation about, vaccines in order to
 increase vaccination rates.1.Short titleThis Act may be cited as the Vaccine Awareness Campaign to Champion Immunization Nationally and Enhance Safety Act of 2019 or the VACCINES Act.2.Improving awareness of disease preventionThe Public Health Service Act is amended by striking section 313 of such Act (42 U.S.C. 245) and inserting the following:313.Public awareness campaign on the importance of vaccinations(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants to one or more public or private entities to carry out a national, evidence-based campaign to increase awareness of vaccines for the prevention and control of diseases, combat misinformation about vaccines, and disseminate scientific and evidence-based, vaccine-related information, with the goal of increasing rates of vaccination across all ages, as applicable, particularly in communities with low rates of vaccination.(b)ConsultationIn carrying out the campaign under this section, the Secretary shall consult with appropriate public health and medical experts, including the National Academy of Medicine and medical and public health associations and nonprofit organizations, in the development, implementation, and evaluation of the evidence-based public awareness campaign.(c)RequirementsThe campaign under this section—(1)shall be a national, evidence-based initiative;(2)may include the use of television, radio, the internet, and other telecommunications technologies;(3)may be focused to address specific needs of communities with low vaccination rates;(4)shall include the development of resources for communities with low vaccination rates, including culturally and linguistically appropriate resources, as applicable;(5)shall include the dissemination of vaccine information and communication resources to health care providers and health care facilities, including such providers and facilities that provide prenatal and pediatric care;(6)shall be complementary to, and coordinated with, any other Federal efforts and State efforts, as appropriate;(7)shall assess the effectiveness of communication strategies to increase vaccination rates; and(8)may include the dissemination of scientific and evidence-based vaccine-related information, such as—(A)advancements in evidence-based research related to diseases that may be prevented by vaccines and vaccine development;(B)information on vaccinations for individuals and communities, including individuals for whom vaccines are not recommended by the Advisory Committee for Immunization Practices, and the effects of low vaccination rates within a community on such individuals;(C)information on diseases that may be prevented by vaccines; and(D)information on vaccine safety and the systems in place to monitor vaccine safety.(d)EvaluationThe Secretary shall—(1)establish benchmarks and metrics to quantitatively measure and evaluate the awareness campaign under this section;(2)conduct qualitative assessments regarding the awareness campaign under this section; and(3)prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and Committee on Energy and Commerce of the House of Representatives an evaluation of the awareness campaign under this section.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section and section 317(k) such sums as may be necessary for fiscal years 2020 through 2024..3.Grants to address vaccine-preventable diseasesSection 317(k)(1) of the Public Health Service Act (42 U.S.C. 247b(k)(1)) is amended—(1)in subparagraph (C), by striking ; and and inserting a semicolon;(2)in subparagraph (D), by striking the period and inserting a semicolon; and(3)by adding at the end the following:(E)planning, implementation, and evaluation of activities to address vaccine-preventable diseases, including activities to—(i)identify communities at high risk of outbreaks related to vaccine-preventable diseases;(ii)pilot innovative approaches to improve vaccination rates in communities with low rates of vaccination;(iii)reduce barriers to accessing vaccines and evidence-based information about the health effects of vaccines;(iv)partner with community organizations and health care providers to develop and deliver evidence-based interventions to increase vaccination rates; and(v)improve delivery of evidence-based vaccine-related information to parents and others; and(F)research related to strategies for improving awareness of scientific and evidence-based, vaccine-related information, including for communities with low vaccination rates, in order to understand barriers to vaccination, improve vaccination rates, and assess the public health outcomes of such strategies..